t c summary opinion united_states tax_court carlos h and maria c gonzalez petitioners v commissioner of internal revenue respondent docket no 8709-04s filed date michael stearns for petitioners gordon p sanz for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies in petitioners’ federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for those years in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners were engaged in an export activity during the years at issue and if so whether such activity was an activity_not_engaged_in_for_profit under sec_183 whether petitioners are entitled to deductions for expenses relating to that activity under sec_162 and whether petitioners are liable for the sec_6662 accuracy-related_penalties some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners resided at katy texas at the time the petition was filed carlos h gonzalez petitioner is a senior petroleum engineer for conoco inc conoco a major oil company in 2under sec_7491 where a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer the burden_of_proof shifts to the commissioner petitioners have not produced credible_evidence with respect to the principal issue nor have petitioners under sec_7491 maintained records required with regard to substantiating their claimed expenses therefore the burden_of_proof does not shift to respondent however as to the penalties the burden of production is on respondent sec_7491 the court’s holding in this case is based upon due regard to the requirements of sec_7491 houston texas petitioner has a bachelor of science degree in petroleum engineering and has been an employee of conoco for over years maria c gonzalez petitioner’s spouse was also employed during the years at issue earning wage and salary income of dollar_figure and dollar_figure respectively for the years at issue petitioners are natives of colombia south america both are u s citizens petitioners have maintained contacts with their families and friends in colombia for the years and petitioners included with their federal_income_tax returns schedules c profit or loss from business related to an activity called special supply co with the business_purpose described as the export of industrial supplies the income and expenses of the activity for the year were reported as follows income -0- expenses advertising dollar_figure car truck expenses big_number legal professional office expense sec_373 travel big_number other expenses big_number total expenses dollar_figure loss dollar_figure 1consisted of communications dollar_figure dues subscriptions colombia office big_number contract labor big_number education total dollar_figure for the year petitioners reported the following income and expenses related to that activity on schedule c of their income_tax return income dollar_figure expenses advertising dollar_figure car truck expenses big_number depreciation big_number legal professional office expenses big_number travel big_number other expenses big_number total expenses dollar_figure loss dollar_figure 1consisted of communications dollar_figure bank charge sec_130 dues subscriptions colombia office big_number toll sec_386 freight contract labor big_number total dollar_figure in the notice_of_deficiency respondent disallowed the schedule c deductions claimed for both years at trial petitioners conceded that the dollar_figure reported gross_income for was not related to the purported activity and was paid to petitioner for consultation services as stated in the notice_of_deficiency the expenses were disallowed for the reason that it has not been established that the expenses were incurred and paid and additionally it has not been established that the activity described in schedule c for the taxable years and constitutes a bona_fide trade_or_business venture entered into for profit the purpose of the purported activity as described by petitioners was to sell oil field equipment from the united_states to oil_and_gas exploration companies in colombia south america petitioners began reporting this activity on their federal_income_tax return for they claimed losses from this activity as follows 3under sec_183 if an activity is not engaged in for profit deductions for expenses are allowable only to the extent of the gross_income derived from such activity since petitioners conceded that the dollar_figure in income was not related to the activity none of the expenses is allowable as deductions to the extent of that reported income 4the record does not show whether petitioners reported any gain_or_loss from this activity for the years and in the stipulation petitioners agreed that their claimed losses for should be reduced from dollar_figure to dollar_figure and the loss should be reduced from dollar_figure to dollar_figure with these concessions the total claimed losses would be dollar_figure instead of the dollar_figure shown above dollar_figure big_number big_number big_number year at issue big_number year at issue big_number not before the court total losses dollar_figure the profits or losses for the years prior to were not presented at trial it appears that the years and are the only years in which this activity has been called into question by the irs petitioners acknowledged at trial that they are no longer reporting income and expenses with respect to this activity on their federal_income_tax returns petitioners’ brief focuses exclusively on the argument that the losses they incurred for the years at issue came from an activity engaged in for profit and that under sec_183 they are entitled to deductions for the expenses_incurred for the years in question respondent however focuses the issue as follows petitioners’ opening brief suffers from one serious logical fallacy the basic premise of the brief is that mr and mrs gonzalez operated an oil field equipment exportation business during the years and petitioners then attempt to explain how its operation comported with the factors the court looks to to determine whether it was an activity entered into for profit respondent asserts that this approach ignores a much more basic question was there actually an activity petitioners claim that they operated their business in the united_states and they also maintained a presence in colombia respondent asserts that there is no evidence that there was ever a business petitioners reported losses from this alleged business on their returns for and the mere reporting of this activity does not prove its existence other than their testimony and a series of documents generated by them there is no evidence in the record to establish that there even was an activity petitioners presented no checks receipts or any other third party documents to prove they conducted a business they claimed to have an office in colombia but again they only presented computer generated accounting_records to support the existence of their colombia operation further there was no evidence presented regarding the source of the capital necessary to operate in colombia or how it was transmitted to that location they presented no checks wire transfers or other physical evidence to establish funding petitioners conceded a portion of their claimed colombia office expense when respondent determined that the location of the alleged office was an apartment building thus before the court begins examining the various factors associated with activities entered into for profit the court must first determine if there was in fact any activity to judge respondent asserts that it is altogether inconceivable that petitioners would be without a single third party record if they in fact operated a business in two separate countries sec_183 provides in general that in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction is allowable except for deductions that are otherwise allowable without regard to whether the activity is engaged in for profit and or to the extent of the gross_income from the activity sec_183 therefore presupposes the existence of an activity as noted above in the notice_of_deficiency respondent disallowed the claimed deductions on the ground it had not been established that the expenses were incurred and paid as pointed out by respondent on brief no statements bills receipts or checks evidencing the conduct of any activity in colombia were offered into evidence by petitioners moreover there was no income derived from any colombian activity for the years in question no evidence was offered for example of correspondence from potential customers or other sources that would relate to the purported activity on this record the court holds that there was no activity conducted by petitioners for the years at issue consequently it follows that there are no expenses allowable as deductions from that nonexistent activity the court therefore need not address whether the activity was not engaged in for profit because there was no activity respondent determined that petitioners are liable for penalties under sec_6662 for negligence or disregard of rules or regulations in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 c sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as including any careless reckless or intentional disregard however under sec_6664 the penalty under sec_6662 shall not be imposed with respect to any portion of the underpayment if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith even though the burden of production is on the commissioner under sec_7491 as to penalties that does not mean that the burden_of_proof shifts to the commissioner where the commissioner introduces sufficient evidence to show that the taxpayer is liable for the penalty the taxpayer has the burden of proving that he is not liable for the penalty 116_tc_438 the court is satisfied that respondent has met the burden of production in this case petitioners claimed deductions for a nonexistent activity the actions of petitioners as described above represented a blatant attempt to circumvent the internal_revenue_code which unfortunately they were able to get away with for several prior years petitioners have no reasonable_cause for the underpayments for the years at issue in this case in which their nonexistent activity was brought to light the accuracy- related penalties are sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
